Exhibit 10.6

 

EXCHANGE AGREEMENT

 

January 19, 2016

 

 

Dataram Corporation

777 Alexander Road, Suite 100

Princeton, NJ 08540

 

 

Dear [____]:

 

This will acknowledge that [____], an individual residing at [_____] (the
“Optionholder”), hereby irrevocably desires to tender to Dataram Corporation, a
Nevada corporation maintaining its principal offices at 777 Alexander Road,
Suite 100, Princeton, NJ 08540 (the "Company"), the option to purchase from the
Company [____] ([___]) shares of the Company’s common stock, $0.001 par value
per share (the “Common Stock”), as granted to the Optionholder on [____](the
“Option Rights”), in exchange for [____] ([__]) shares of Restricted Common
Stock pursuant to the Company’s [___] Equity Incentive Plan as amended (the
"Restricted Stock Grant") of the Company, all upon the terms and conditions set
forth in this agreement (this “Exchange Agreement” and such transaction
contemplated hereby, the “Exchange”). In reliance on the representations and
warranties contained herein and subject to the terms and conditions hereof, the
Optionholder hereby tenders the Option Rights in exchange for the Common Stock.

 

1.      Vesting. The Restricted Stock Grant shall vest in full on the date of
this Exchange Agreement.

 

2.      Restrictions Upon Trading. The Optionholder acknowledges that the
Restricted Stock Grant issued in connection with this Exchange Agreement has not
been registered under the Act, or the securities laws of any state, that the
Restricted Stock Grant is being acquired for investment purposes and not with a
view to distribution or resale, nor with the intention of selling, transferring
or otherwise disposing of all or any part of such Restricted Stock Grant for any
particular price, or at any particular time, or upon the happening of any
particular event or circumstances, except selling, transferring, or disposing of
said Restricted Stock Grant made in full compliance with all applicable
provisions of the Securities Act of 1933, as amended (the “Act”), the Rules and
Regulations promulgated by the Securities and Exchange Commission thereunder,
and applicable state securities laws; and that such Restricted Stock Grant must
be held indefinitely unless the Restricted Stock Grant is subsequently
registered under the Act, or an exemption from such registration is available,
and will require an opinion of counsel that registration is not required under
the Act or such state securities laws, and that the certificates to be issued
will bear a legend indicating that transfer of the Restricted Stock Grant has
not been so registered and the legend may bear the following or similar words:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

1 

 

 

3.      Representations and Warranties of the Optionholder. In connection with
the Exchange, the Optionholder acknowledges that the Company will be relying on
the information and on the representations set forth herein, and hereby
represents, warrants, agrees and acknowledges that:

 

(a)the Optionholder has read and fully understands each of the provisions as
contained herein, and has been afforded the opportunity to review the same with
his attorney of choice; and further that the Optionholder represents that each
and every one of the provisions contained in this Exchange Agreement is fair and
not unconscionable to either party;

 

(b)the Optionholder understands the meaning of Section 1 of this Exchange
Agreement, and that a restrictive legend will be placed upon the certificates
representing the Restricted Stock Grant purchased hereunder, and that
instructions will be placed with the transfer agent for the Restricted Stock
Grant prohibiting the transfer of the Restricted Stock Grant absent full
compliance with the Act and applicable state securities laws;

 

(c)the Optionholder understands that the purchase price of the Common Stock
being purchased hereby has been arbitrarily determined and bears no relationship
to the assets or book value of the Company, or other customary investment
criteria;

 

(d)there is no contract, undertaking, agreement or arrangement with any person
to sell, transfer or pledge to such person or anyone else the Restricted Stock
Grant or any part thereof, and the Optionholder has no present plans to enter
into any such contract, undertaking, agreement or arrangement.

 

(e)the Optionholder acknowledges that any certificate representing the
Restricted Stock Grant shall bear a legend that said Common Stock is subject to
the terms of this Exchange Agreement and any transfer of said Restricted Stock
Grant by the Optionholder shall require that the proposed transferee of said
Restricted Stock Grant to agree to be bound by the terms and conditions of this
Exchange Agreement as a precondition to such a transfer. Said legend may bear
the following or similar words:

 

These securities are subject to the terms of an Exchange Agreement dated as of
the [__] day of January, 2016, a copy of which is on file at the principal
offices of the Company, and transferees of these securities are subject to the
terms and conditions of such Exchange Agreement.

 

(f)the Optionholder confirms and acknowledges that it has received and read a
current copy of the Company’s Code of Conduct and Ethics and that it agrees to
be bound by the terms and restrictions contained therein, including, without
limitation, with respect to Confidential and Proprietary Information and Inside
Information and Insider Trading.

 

4.      Limited Release. The Optionholder hereby release and discharges the
Company and its heirs, executors, administrators, parent company, holding
company, subsidiaries, successors, assigns, predecessors, past and present,
officers, directors, principals, control persons, past and present employees and
registered representatives, insurers, representatives, and attorneys (the
“Releasees”), from and against any and all actions, causes of action, suits,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, claims, and demands
whatsoever, in law, admiralty or equity, against Releasees, that the
Optionholder, on its own behalf and on behalf of its heirs, executors,
administrators, successors and assigns ever had, now have or hereafter can,
shall or may, have for, upon, or by reason of the Option Rights, any shares of
Common Stock underlying the Option Rights (including the right to receive any of
the foregoing), and any and all matters related thereto, whether or not known or
unknown.

 

2 

 

 

5.       Governing Law. This Exchange Agreement shall be governed by and
construed in accordance with the laws of the State of New York irrespective of
any conflict of laws principles. The parties hereby agree that any action or
proceeding with respect to this Exchange Agreement (and any action or proceeding
with respect to any amendments or replacements hereof or transactions relating
hereto) may be brought only in a federal or state court located in New York,
State of New York and having jurisdiction with respect to such action or
proceeding. Each of the parties hereto irrevocably consents and submits to the
jurisdiction of such courts.

 

6.       Entire Agreement. This Exchange Agreement contains the entire agreement
of the parties, and supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to the subject matter hereof.
Each party to this Exchange Agreement acknowledges that no representations,
inducements, promises, or agreements, oral or otherwise, have been made by
either party, or anyone acting on behalf of either party, which are not embodied
herein, and that no other agreement, statement or promise not contained in this
Exchange Agreement shall be valid or binding.

 

 

Dated:   January 19, 2016 OPTIONHOLDER           ____________________________  
[____]

Accepted by:

 

DATARAM CORPORATION

 

 

By:_______________________________________

Name: David A. Moylan

Title: President and Chief Executive Officer (CEO)

 

 

3 

